Title: To James Madison from Walter Jones, 4 January 1795
From: Jones, Walter
To: Madison, James


Dear Sir.
Jany. 4th. 1795.
I acknowledge your obliging & Speedy answer to my last, as well on my part, as on the part of those at whose Instance, I gave you Some trouble.
I much rejoice, that your house warded off the blow, that, under the recent Impressions of the Insurrection, was so well aimed to exalt executive power on the depression of popular Spirit.
The Subject of Government is thought to be better understood in america, than elsewhere, and yet I am persuaded that we are much in Error, by Supposing that any form of Government can be very good. They are all much more nearly allied, than most people think, especially the Executive Branch, which however clogged & checked, differs only in degree, but not in kind or tendency from the most unqualified Despotism. If I can find time to give my thoughts on this matter a tolerable form for public view, you shall hear of it.
You have lately had a very interesting Subject under debate, of which I have not heard the Issue. I allude to the naturalization Bill. I earnestly pray the result may be, a total exclusion of the naturalized from all functions of Government. The Contrary would be unwise were we accustomed to receive men of property Talents and character from abroad, but as far the greater part, who affect Such functions, are needy & unknown adventurers, swept from every Corner of the british empire, it is a more than Common prostitution of our Safety & Dignity, to admit them into Governmen⟨t.⟩ Population would Surely be enough consulted, by giving foriegners an easy access to Marriage, to the acquisition & Security of all Species of property, to the participation of Social ties & Enjoyments, but The functions of government I would never concede to them. A number of Speculative Notions respecting Liberty & Liberality were hurried into act, during the fervour & Spirit of our revolution; which More deliberate reflexion, or a greater Knowledge of practical Life, than we then posessed, would have Condemned as Mischievous or ridiculous. This easy admission of Strangers to Government, has ever appeared to me participant of both Qualities. A memorable Instance this State can furnish.

The increasing & warm Sentiments towards you, which have grown up with me, without much direct personal Intercourse, will Serve to justify the Sincerity of the good wishes & respects I tender to your Lady; and am Dear Sir with affectionate Esteem yours
Walt: Jones.
